DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (CN 206041678 U, the machine translation of which has been provided) in view of Chang et al. (US 2005/0001504 A1).
RE claim 1, Qiao teaches a rotor 1 for an electric motor (Figs.1, 2 and ¶ 38), comprising:
a rotor core 11 having a circular cross section, wherein the circular cross section defines a central axis of the rotor 1, the rotor core 11 comprising:
a shaft hole 111 (¶ 39), wherein the shaft hole 111 is circular and has a center; and
four magnet grooves 112 equally-spaced around a circumference of the shaft hole 111, both ends of each magnet groove being provided with a magnetic isolation slot 113 (Fig.1 and ¶ 39) in communication with the magnet groove 112, a magnetic 
four permanent magnets 12 each provided in a corresponding magnet groove 112, a shape of each magnet matching a shape of the corresponding permanent magnet groove, each permanent magnet 12 comprising a first surface 121 and a second surface (122, 123, 124) arranged opposite each other in a radial direction of the rotor core 111, the second surface (122, 123, 124) being radially approximate to the shaft hole 111 (Fig.1),
wherein, when viewed from a projection surface that is perpendicular to the central axis of the rotor, the first surface 121 comprises an arc segment (¶ 47 and Fig.1), when viewed from the projection surface, the second surface (122, 123, 124) comprises a plurality of straight segments (122, 123, 124) connected sequentially, with an angle between two adjacent straight segments (Fig.1),
wherein a thickness H of each permanent magnet on a corresponding magnetic pole centerline (Fig.1), a length L of the second surface projected on the projection surface, and a radius R of the rotor core, wherein the magnetic pole centerline is a line connecting the center of the shaft hole and a center of an imaginary circle that contains the arc segment 121 (Figs.1, 2).
Qiao does not teach the thickness, length and radius of the rotor core satisfy the following relationships: 0.24 < H/R < 0.26 and 1.07 5 L/R < 1.11.
Chang suggests that thickness (t1, t2), length (L1, L2, L3) and radius (Ro) of the rotor core are result effective variable whose value can be adjusted (¶ 49-52) for the purpose of obtaining a motor with the function of flexible design and easy formation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao by having the thickness, length and radius of the rotor core satisfy the following relationships: 0.24 < H/R < 0.26 and 1.07 5 L/R < 1.11, as suggested by Chang, for the purpose of obtaining a motor with the function of flexible design and easy formation. Further, such motor run with low cogging torque and high output torque for promoting efficiency and decreasing vibration noise with low cost.

	RE claim 2/1, Qiao in view of Chang has been discussed above. Qiao further teaches when viewed from the projection surface, the second surface (122, 123, 124) comprises a first straight segment 122, a second straight segment 123, and a third straight segment 124 connected sequentially (Fig.1), wherein the first straight segment 123 and the third straight segment 124 are symmetrical with each other about the magnetic pole centerline (Fig.1), and wherein the second straight segment 122 is symmetrical about the magnetic pole center line (Fig.1).

	RE claim 3/2, Qiao in view of Chang has been discussed above. Qiao does not teach a length L1 of the second straight segment and the radius R of the rotor core satisfy the following relationship: 0.67 < L1/R < 0.71.
As discussed above, Chang suggests that thickness (t1, t2), length (L1, L2, L3) and radius (Ro) of the rotor core are result effective variables whose value can be 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao in view of Chang by having a length L1 of the second straight segment and the radius R of the rotor core satisfy the following relationship: 0.67 < L1/R < 0.71, as taught by Chang, for the same reasons as discussed above.

	RE claim 4/2, Qiao in view of Chang has been discussed above. Qiao does not teach an angle α between the first straight segment and the third straight segment has a range of 125° ≤ α ≤ 145°.
	As discussed above, Chang also suggests that the angle α (ϴ1, ϴ2, ϴ3) among with  thickness (t1, t2), length (L1, L2, L3) and radius (Ro) of the rotor core are result effective variables whose value can be adjusted (¶ 49-52) for the purpose of obtaining a motor with the function of flexible design and easy formation. Further, such motor run with low cogging torque and high output torque for promoting efficiency and decreasing vibration noise with low cost.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao in view of Chang by having an angle α between the first straight segment and the third straight segment has a range of 125° ≤ α ≤ 145°, as taught by Qiao, for the same reasons as discussed above.


[AltContent: arrow][AltContent: textbox (AGS)][AltContent: textbox (S3)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (S4)]
    PNG
    media_image1.png
    400
    744
    media_image1.png
    Greyscale


	RE claim 6/1, Qiao in view of Chang has been discussed above. Qiao further teaches the thickness H of each permanent magnet 12 on the magnetic pole centerline is smaller than a thickness H1 between both ends of said each permanent magnet in a direction parallel to the magnetic pole centerline (Figs.1, 2).

	RE claim 7/1, Qiao in view of Chang has been discussed above. Qiao further teaches at least one end of each permanent magnet 121 is provided with an assembly guiding structure (AGS) (annotated Fig.2 above).

	RE claim 8/7, Qiao in view of Chang has been discussed above. Qiao further teaches the assembly guiding structure is a chamfered structure (AGS) formed at the at least one end of each permanent magnet 12 (Fig.2).

	RE claim 9/1, Qiao in view of Chang has been discussed above. Qiao further teaches a stator 2 defining a rotor hole therein (Fig.3); and a rotor 1 according to claim 1, the rotor being provided in the rotor hole (Fig.3).

	RE claim 10/1, Qiao in view of Chang has been discussed above. Qiao further teaches a compressor (¶ 2, 59), comprising an electric motor according to claim 9 (Fig.3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834